Citation Nr: 9931581	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-04 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30% for pulmonary 
sarcoidosis prior to
7 October 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had completed more than 16 years and 9 months of 
active military service at the time of discharge in August 
1982.  This appeal arises from a June 1997 rating action 
which increased the rating for the veteran's pulmonary 
sarcoidosis from 30% to 100%, effective 7 October 1996; the 
veteran appeals the effective date of the 100% rating, 
claiming an earlier effective date for the grant of a rating 
in excess of 30%.

This appeal also originally arose from a June 1996 rating 
action which denied a rating in excess of 10% for 
hypertension.  A Notice of Disagreement (NOD) was filed in 
February 1997, and a Statement of the Case (SOC) was issued 
in June 1997, but the appeal was not perfected by the filing 
of a timely Substantive Appeal (SA).  Similarly, the veteran 
in November 1997 filed an NOD with a September 1997 rating 
action which denied service connection for peripheral 
neuropathy as a result of exposure to Agent Orange; an SOC 
was issued in December 1997, but the appeal was not perfected 
by the filing of a timely SA.


FINDING OF FACT

Prior to 7 October 1996, the veteran's pulmonary sarcoidosis 
was manifested by a persistent cough at intervals throughout 
the day, considerable expectoration, considerable pulmonary 
fibrosis, moderate dyspnea on slight exertion, and pulmonary 
function tests showing moderate obstruction, and was no more 
than moderately-severely disabling by analogy to chronic 
bronchitis, and moderately disabling by analogy to 
unspecified pneumoconiosis.



CONCLUSION OF LAW

Prior to 7 October 1996, the veteran's pulmonary sarcoidosis 
was not more than 30% disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.20, Codes 6600, 6802 (as in effect prior to 
7 October 1996). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background

A review of the record discloses that service connection was 
granted for pulmonary sarcoidosis by rating action of April 
1983, and a 10% rating was assigned from August 1982 under 
Diagnostic Codes 6899-6802 of the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4).  By rating action of July 
1990, the rating was increased from 10% to 30%, effective 
February 1990.  

VA chest X-rays of August 1992 revealed bullous emphysema.  
There were increased interstitial markings at the right base, 
likely representing mild chronic interstitial lung disease.  
There were no masses or nodules.  The impression was 
emphysema without change.

VA chest X-rays of April 1993 revealed large blebs in the 
right upper and left lower lung, and to some extent the right 
lower lung, with crowding of vessels and probable 
interstitial changes.  The impression was no significant 
change in the emphysematous chest with large blebs.

VA chest X-rays of mid-April 1994 revealed emphysema with no 
significant change.  X-rays of late April revealed numerous 
peripheral bullae of varying sizes, with the largest in the 
right lung.  There was adjacent compressive atelectasis to 
these bullae.  The impression was significant bullous disease 
of the lungs with no significant evidence for communication 
with the airways.  Pulmonary function tests showed moderate 
obstruction, normal volumes by nitrogen washout, and reduced 
diffusion capacity of carbon monoxide.

VA outpatient records of February 1995 indicated that the 
veteran denied any specific increased shortness of breath or 
chest pain.  In April, he complained of increased shortness 
of breath and dyspnea on exertion, but no chest pain.  The 
assessment was sarcoid with lung involvement.  In early July, 
he denied any significant chest pain at rest, but complained 
of inability to exert himself, getting very short of breath 
if he tried to run.  On current examination, the chest was 
clear.  The assessments were pulmonary sarcoidosis and 
hypertension.  In late July, he continued to be dyspneic on 
exertion, and continued to have trouble loading and unloading 
his truck.  The assessments were incompletely-treated 
hypertension, and sarcoidosis with lung, heart, and eye 
involvement.  In October, he complained of increased 
shortness of breath and some dyspnea.  Current examination of 
the lungs showed decreased breath sounds bilaterally, without 
rales, rhonchi, or wheezing.  The assessments included 
pulmonary sarcoidosis, and Prednisone was prescribed.  When 
seen again a few days later, he complained of increased 
shortness of breath and increased cough which made it 
difficult for him to do any kind of activity.  Because of 
some pain with coughing, he neglected to take prescribed 
Prednisone the previous day, and he was currently more short 
of breath than 2 days ago.  He denied chills or fever.  He 
had primarily coughed-up some thick, white sputum, with 
occasional yellow sputum over the past month.  On current 
examination, the chest was clear to percussion and 
auscultation.  The assessment was pulmonary sarcoidosis with 
dry eye syndrome, not improved on oral Prednisone therapy.  
His dosage of prescribed Prednisone was increased for a 
couple of days, with a return thereafter to the lower dosage.  
The examiner opined that the veteran's sarcoidosis was worse 
than several years ago, in that he had developed dry eye 
syndrome and required the prescription of oral steroids.     

On 27 October 1995, the RO received the veteran's claim for 
an increased rating for pulmonary sarcoidosis.

In November 1995, the veteran was seen in the VA outpatient 
clinic with a 2-week history of increased shortness of 
breath, and complaints of increased weakness, a dry cough, 
and inability to walk without difficulty for 2 blocks in the 
cold weather.  He claimed that this was the most severe 
episode of shortness of breath that he had ever had.  The 
veteran was noted to have recently finished a Prednisone 
taper, but he felt that it had not helped his breathing.  He 
was noted to be currently employed as a truck driver.  
Current examination of the lungs showed poor air exchange.  
No wheezes or rales were heard.  The impression was 
sarcoidosis exacerbation.  Chest X-rays showed no change from 
X-rays of April 1994 and no infiltrate.  Bullous disease was 
extensive, and bullae were seen in the paramediastinal 
location, much of the right upper lung, and in the lateral 
base locations bilaterally.  There was an abnormal lung 
pattern in the existing parenchyma that was stable in 
appearance, and was not inconsistent with a supplied history 
of sarcoidosis.  The impressions were bullous disease and 
other findings, but no suggested superimposed pneumonia.

VA outpatient records of late January 1996 noted that the 
veteran was employed as a long-haul truck driver.  He denied 
chest pain but continued to have shortness of breath, which 
was noted to be unchanged from previously and which the 
examiner felt was based, almost certainly, on his rather 
extensive pulmonary sarcoidosis.  He was last noted to have 
been treated with Prednisone in November 1995, when he was 
tapered and Prednisone was discontinued over a period of 
about 3 weeks.  At that time, his PAO2 was 63 resting with a 
saturation of 92%.  On current examination, the chest was 
clear to auscultation.  No obvious wheezing or rhonchi were 
heard.  The assessment was uncontrolled hypertension, and the 
examiner increased the prescribed dosage of Prednisone.  

In mid-February 1996, the veteran denied chest pain or 
shortness of breath.  His breathing was somewhat better since 
he began taking high doses of Prednisone last week.  On 
current examination, the chest was clear to percussion and 
auscultation.  The assessments were incompletely-treated 
hypertension, and pulmonary sarcoidosis with eye and lung 
findings.  Examination of the lungs in late February showed 
decreased breath sounds bilaterally.  The assessments were 
pulmonary sarcoidosis, and hypertension less than optimally 
controlled.

In June 1996, the veteran gave a 2-week history of acute 
shortness of breath, and coughing-up some sputum which was 
mostly clear-white and rarely colored.  He complained of 
shortness of breath when talking or with any kind of 
activity, and extreme shortness of breath when trying to do 
anything.  He stated that he effectively had not been able to 
work for the past several months, and the examiner noted that 
this represented a clear worsening of his position over the 
past several months.  On current examination, the chest was 
hyperresonant to percussion.  No rhonchi, wheezes, or rales 
were heard to auscultation.  The examiner interpreted chest 
X-rays as showing several large blebs, one at the left base 
that had been present for several years, and now one at the 
right base as well, with much fibrosis and streaking at the 
bases.  No active pulmonic process was seen.  There were 
enlarged nodes in the pulmonary hila.  A radiologist 
interpreted chest X-rays as showing interval enlargement of 
emphysematous blebs and bullae in the left lung base and 
within the right upper lobe.  Scarring versus atelectasis 
persisted within the right lung base without significant 
change.  Additional scarring was seen within the left lung 
base with interval worsening from the prior examination in 
April 1994.  Acute infiltrate was not excluded in the left 
lung base.  The radiologist's impression was worsening 
emphysematous and fibrotic changes bilaterally, with mild 
acute infiltrate not excluded in the left lung base.  The 
assessments included exacerbation of pulmonary sarcoidosis.  
The veteran was begun on a taper of Prednisone.  The examiner 
commented that it appeared that the veteran had had a 
significant decrease in his ability to continue to function.          

In July 1996, the veteran complained of dyspnea on exertion 
after walking 1 block.  He slept on 1 pillow.  Current 
examination of the lungs showed decreased breath sounds.  

On 10 October 1996, the veteran complained of dyspnea on 
exertion after walking 1.5 blocks.  He complained of a cough, 
but no chest pain.  He was currently noted to be employed as 
a truck driver.  Current examination of the chest showed 
decreased breath sounds in the left lower fields.  The 
assessment included sarcoidosis, bullous disease with primary 
obstructive disease per pulmonary function tests.  On 
examination in early December, the chest was clear to 
percussion and auscultation.  The assessment included 
pulmonary and probable ocular sarcoidosis.  Chest X-rays a 
few days later revealed severe pulmonary interstitial changes 
present in the mid and lower lung fields of both lungs.  
There was also severe bullous disease.  The hemidiaphragms 
were flattened.  There was blunting of both costophrenic 
angles.  It was uncertain whether there was an area of focal 
infiltrate.  The impression was severe chronic obstructive 
pulmonary disease (COPD) and interstitial disease.

In February and March 1997, the veteran was hospitalized at a 
VA medical facility with a low-grade fever associated with 
aches and pains, cough, and sputum production.  He had come 
down with the flu, and this had turned into bronchitis.  He 
had been coughing hard, and as a result was complaining of 
chest soreness.  He also had wheezing and tightness in the 
chest.  He complained of shortness of breath, especially on 
exertional activity.  On current examination, the lungs were 
clear to auscultation; only occasional wheezing was noted.  
Chest X-rays showed severe interstitial changes with large 
areas of bullous formation, and scarring in both lung bases.  
The impression was severe COPD with numerous areas of bullous 
formation and interstitial scarring representing chronic 
disease.  Chest X-rays a few days later demonstrated no 
active disease.  Extensive fibrotic change and multiple 
bullous cysts were seen, especially in the left lung base.  
There were bullae in the right lung and the paramediastinal 
region superiorly and in the right lung base.  The impression 
was no active disease.  During the veteran's hospital course, 
his condition improved with treatment and respiratory 
therapy, and he no longer had a fever and chest congestion.  
The lungs were clear to auscultation, and the veteran was 
ambulatory.  Pulmonary function studies had shown severe 
obstructive disease with an FVC of 2.66, 54% of predicted, 
and an FEV1 of 1.24, 35% of predicted.  The FEV1/FVC ratio 
was reduced to 46%.  After bronchodilator administration, the 
FEV1 improved to 1.4, and the FVC came up to 3.07.  The 
diagnoses included acute bronchitis, treated and resolved; 
history of sarcoidosis by mediastinoscopy and lymph node 
biopsy; and severe COPD with bullous formation and 
interstitial fibrosis. 

VA outpatient records of mid-March 1997 showed the veteran's 
complaints including shortness of breath, dyspnea on 
exertion, and coughing-up little if any sputum.  Current 
examination of the lungs showed minimal wheezing, and they 
were otherwise clear.  Chest X-rays showed severe COPD with 
multiple bullae.  Pulmonary function tests showed severe 
obstruction, and the veteran could not complete the tests.  
He also did not want to have a lung transplant.  In late 
March, the veteran gave a 3-day history of chest pain and 
shortness of breath, and complained of dyspnea on exertion.  
On examination, the examiner noted that he had no real chest 
pain, and there were currently scattered rhonchi.  The 
assessment was acute shortness of breath in a patient with 
pulmonary sarcoidosis.  

Subsequently in late March 1997, the veteran was admitted to 
the North Carolina Baptist Hospital emergency room with 
complaints including shortness of breath.  Current 
examination of the chest showed decreased air movement 
bilaterally and no wheezing.  Chest X-rays showed flattened 
diaphragms and hyperexpanded lung fields which were 
consistent with COPD.  The veteran was noted to be mildly to 
moderately dyspneic upon arrival, and was much improved with 
treatment.  He was still mildly hypoxic on room air.  On 
hospital admission, the veteran gave a 3-day history of the 
onset of shortness of breath, pleuritic chest pain, and a 
cough productive of greenish-yellow sputum, along with acute 
worsening of dyspnea with minimal exertion.  The examiner 
noted that the veteran appeared to be in no respiratory 
distress after treatment in the emergency room, and his 
problem was assessed to be probably an exacerbation of COPD 
versus worsening of sarcoid secondary to a decrease in his 
dosage of Prednisone.  The diagnoses were COPD and 
sarcoidosis.

In late March and early April 1997, the veteran was 
hospitalized at a VA medical facility with a several-day 
history of occasional episodes of shortness of breath.  
Current examination of the lungs showed a few bibasilar 
wheezes and a somewhat-prolonged expiratory phase.  The 
initial impressions included mild bronchitis.  Chest X-rays 
showed very severe hyperexpansion with large blebs in both 
lower lung zones.  No definite focal specific infiltrate was 
identified.  The impression was pattern of severe COPD, 
fibrosis, and blebs, with no clearly acute focal infiltrate 
identified.  

On VA examination of April 1997, the veteran gave a history 
of having been employed at various truck-driving jobs from 
May 1994 to late January 1997, and listed no time lost from 
work in the 12 months preceding January 1997.  He gave a 
history of quite-low exercise tolerance, estimating it at 
about 60 feet, and stated that he intermittently used oxygen 
at home.  On current examination, there was no evidence of 
dyspnea.  There were occasional inspiratory and expiratory 
squeaks in the lung fields, with no other abnormal breath 
sounds noted.  Chest X-rays showed overexpanded lungs and 
flattening of the diaphragms bilaterally.  There were large 
bullae identified in the right upper lung, right lower lung, 
and medially within the lungs bilaterally.  This produced 
some compression of the remaining lung, and crowding of the 
lung markings into the bases bilaterally.  The radiologist's 
impression was severe bullous disease in the lungs 
bilaterally, which could represent the end-stage of a number 
of pneumonic processes including sarcoidosis.  No definite 
acute infiltrate was noted.  Pulmonary function tests showed 
moderate obstruction and low vital capacity, and the examiner 
noted that the veteran had extreme shortness of breath during 
the testing.  The diagnoses included chronic respiratory 
failure with history of sarcoidosis and pulmonary bullae. The 
examiner opined that the veteran was currently totally 
disabled industrially because of his respiratory condition.

VA outpatient examination of the lungs in May 1997 showed 
occasional rhonchi.  The assessment included pulmonary 
sarcoidosis.  In October, he gave a 2-month history of 
increasing shortness of breath with dyspnea at rest and 
increased dyspnea with exertion.  On current examination, the 
chest was clear bilaterally.  The impression was sarcoidosis 
flare.

At the February 1998 RO hearing on appeal, the veteran 
testified that he quit his job as a truck driver in 1990, and 
thereafter worked part-time and attended a university for 3 
years.  He subsequently worked as a truck driver at various 
trucking companies, but was physically unable to unload some 
of the shipments, as a result of which he performed jobs that 
did not require unloading by the driver.  He stated that by 
October 1995 his respiratory condition had worsened to the 
extent that he could not work and had to stay at home.  He 
further stated that he worked as a truck driver on a full-
time basis up to January 1997, when he began to work part-
time, and he soon quit and was hospitalized in February.  
Thereafter, he worked for 3 or 
4 days in June 1997, but could not hold the job.

II. Analysis

The veteran contends, in effect, that he is entitled to a 
rating in excess of 30% for pulmonary sarcoidosis prior to 7 
October 1996, the date assigned by the RO as the effective 
date of an increased rating from 30% to 100% based on the 
revised VA schedular criteria for rating respiratory 
disorders which became effective on that date.  He asserts 
that he is entitled to a rating in excess of 30% from 27 
October 1995, the date of his initial claim for an increased 
rating, based on the schedular rating criteria in effect 
prior to 7 October 1996.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased rating is well-grounded if he asserts that a 
condition for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In this case, the veteran has asserted that his pulmonary 
sarcoidosis was more than 30% disabling prior to 
7 October 1996, and the Board finds that he has thus stated a 
well-grounded claim.  The Board also notes that the veteran 
has made no claim alleging retroactive application of the 
revised rating criteria for respiratory disorders which 
became effective on 7 October 1996, but merely claims 
entitlement to a rating in excess of 30% under the rating 
criteria which were in effect prior to 7 October 1996.  In 
any event, the Board further notes that the revised rating 
criteria for respiratory disorders made effective on and 
after 7 October 1996 may not be applied earlier than that 
date, inasmuch as those revised VA regulations expressly 
state an effective date of 7 October 1996 and contain no 
provision for retroactive applicability, and the VA Secretary 
is thus presumed to have intended to apply those regulations 
only as of the effective date.  38 U.S.C.A. § 5110(g) (West 
1991) prevents the application of a later, liberalizing law 
to a claim prior to the effective date of the liberalizing 
law.  Rhodan v. West, 12 Vet. App. 55 (1998); see also McCay 
v. Brown, 9 Vet. App. 183, 187 (1996) (the plain language of 
38 U.S.C.A. § 5110(g) prohibits a retroactive award prior to 
the effective date of the legislation), aff'd, 
106 F.3d 1577 (Fed. Cir. 1997).    

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely-related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  See also Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).

Under the rating criteria for respiratory disorders in effect 
prior to 7 October 1996, pulmonary sarcoidosis may be 
appropriately rated analogous to chronic bronchitis.  A 30% 
rating is warranted for moderately-severe bronchitis, with a 
persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, and the beginning of chronic 
airway obstruction.  A 60% rating requires severe bronchitis, 
with a severe productive cough, dyspnea on slight exertion, 
and pulmonary function tests indicative of severe ventilatory 
impairment.  A 100% rating requires pronounced bronchitis, 
with a copious productive cough, dyspnea at rest, pulmonary 
function testing showing a severe degree of chronic airway 
obstruction, and with symptoms of associated severe emphysema 
or cyanosis and findings of right-sided heart involvement.  
38 C.F.R. Part 4, Diagnostic Code 6600 (as in effect prior to 
7 October 1996).

Pulmonary sarcoidosis may also be appropriately rated 
analogous to unspecified pneumoconiosis.  A 30% rating is 
warranted for moderate pneumoconiosis, with considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion, 
confirmed by pulmonary function tests.  A 60% rating requires 
severe pneumoconiosis, with extensive fibrosis and severe 
dyspnea on slight exertion, with a corresponding ventilatory 
deficit confirmed by pulmonary function tests, with marked 
impairment of health.  A 100% rating requires pronounced 
pneumoconiosis, with the extent of the lesions comparable to 
far-advanced pulmonary tuberculosis or pulmonary function 
tests confirming a markedly-severe degree of ventilatory 
deficit, and with dyspnea at rest and other evidence of 
severe impairment of bodily vigor producing total incapacity.  
38 C.F.R. Part 4, Diagnostic Code 6802 (as in effect prior to 
7 October 1996).

After reviewing the entire evidence of record, the Board 
finds that a 60% rating was not warranted for pulmonary 
sarcoidosis under Diagnostic Code 6600 prior to 
7 October 1996, as the evidence prior to that date did not 
show severe disability, with a severe productive cough, 
dyspnea on slight exertion, and pulmonary function tests 
indicative of severe ventilatory impairment.  Neither was a 
60% rating warranted under Diagnostic Code 6802, as the 
evidence did not show severe disability, with extensive 
fibrosis and severe dyspnea on slight exertion, with a 
corresponding ventilatory deficit confirmed by pulmonary 
function tests, with marked impairment of health.  

VA chest X-rays of August 1992 showed only mild chronic 
interstitial lung disease, and April 1994 pulmonary function 
tests showed only moderate obstruction.  In April and July 
1995, the veteran complained of dyspnea on exertion, but the 
Board notes that in July this was mentioned in the context of 
physical labor associated with his job as a truck driver 
which involved loading and unloading a truck, and does not 
indicate dyspnea on slight exertion such as to warrant a 60% 
rating under Code 6600, or severe dyspnea on slight exertion 
with marked impairment of health such as to warrant a 60% 
rating under Code 6802.  Although VA chest X-rays of November 
1995 showed extensive bullous disease, the other requirements 
for a 60% rating under Code 6802 were not met at the time of 
that sarcoidosis exacerbation: severe dyspnea on slight 
exertion, with a corresponding ventilatory deficit confirmed 
by pulmonary function tests, was not objectively 
demonstrated, nor was marked impairment of health indicated, 
inasmuch as the veteran was noted to be currently employed as 
a truck driver.  

The record contains contradictory evidence with respect to 
the degree of the veteran's industrial impairment as a result 
of exacerbations of sarcoidosis in 1995 and 1996.  Whereas at 
the February 1998 RO hearing on appeal the veteran testified 
that his respiratory condition had worsened by October 1995 
to the extent that he could not work and had to stay at home, 
and contemporaneous October 1995 VA outpatient treatment 
records noted his complaints of increased shortness of breath 
and increased cough which made it difficult for him to do any 
kind of activity, outpatient records of November 1995 noted 
that he was currently employed as a truck driver, and January 
1996 outpatient records noted that he was employed as a long-
haul truck driver.  Whereas VA outpatient records of June 
1996 noted the veteran's history of effective inability to 
work for the past several months, radiological findings 
showed worsening emphysematous and fibrotic changes 
bilaterally at that time, and the examiner commented that it 
appeared that the veteran had had a significant decrease in 
his ability to continue to function, the veteran gave a 
medical history in April 1997 wherein he listed no time lost 
from work in the 12 months preceding January 1997.  The 
latter evidence of the absence of industrial impairment prior 
to January 1997 appears to be corroborated by the veteran's 
testimony under oath at the February 1998 RO hearing on 
appeal that he worked as a truck driver on a full-time basis 
up to January 1997.  Under the circumstances, the Board finds 
that the record contains no consistent, reliable evidence of 
marked impairment of health or other clinical findings which 
would support a 60% rating for pulmonary sarcoidosis under 
Code 6802 prior to 7 October 1996.          

Rather, the Board finds that the evidence of record prior to 
7 October 1996 is consistent with no more than a 30% rating 
under either Code 6600 (which is assigned for moderately-
severe disability, with a persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout the chest, and the 
beginning of chronic airway obstruction) or Code 6802 (which 
is assigned for moderate disability, with considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion, 
confirmed by pulmonary function tests).  Inasmuch as the 
evidence does not support a 60% rating for severe disability 
under either Code 6600 or 6802 prior to 7 October 1996, it 
also does not support a 100% rating under those Codes prior 
to that date, as pronounced disability certainly was not 
shown.  As the preponderance of the evidence is against the 
claim for a rating in excess of 30% for pulmonary sarcoidosis 
prior to 7 October 1996, the appeal is denied.

  
ORDER

A rating in excess of 30% for pulmonary sarcoidosis prior to 
7 October 1996 is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

